 CONTRACT CARRIER, INC.Contract Carrier, Inc. and Teamsters Local UnionNo. 245, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 17-CA-9802September 29, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 1, 1980, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Contract Carri-er, Inc., Greenfield, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the recommended Order, except that theattached notice is substituted for that of the Ad-ministrative Law Judge.I In adopting the finding of the Administrative Law Judge that Re-spondent violated Sec. 8(aXS) by refusing the Charging Party's request tomeet and to bargain, we note that, although not mentioned by the Ad-ministrative Law Judge, the record shows that the Charging Party twicerequested Respondent to bargain with it by letter in June and August1980, and that Respondent rejected its request by letter each time.2 Respondent correctly contends that the diminution in the size of itsbusiness is a relevant factor to be considered in determining whether ornor it is a successor. See, e.g., Atlantic Technical Services Corporation, 202NLRB 169 (1973). The Administrative Law Judge considered, inter alia,the fact that Respondent employs fewer truckdrivers than its predecessorTri-State. As we stated in Mondovi Foods Corporation, 235 NLRB 10801082 (1978), a change in the scale of operations by itself "must be ex-treme before it will alter a finding of successorship." We have carefullyexamined the record and find, in accordance with the AdministrativeLaw Judge, that the change in the scale of operations here is not suffi-ciently extreme, especially when considered in light of the other relevantfactors, to warrant a finding that Respondent is not a successor employer258 NLRB No. 43APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Teamsters Local Union No. 245, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full time and regular part time truckdrivers, warehousemen, mechanics and pro-duction employees employed at the Compa-ny's facility located in Greenfield, Missouri,the only facility herein, but excluding allsales employees, clerical employees, guards,supervisors, and professional employees asdefined in the Act, and all other employees.CONTRACT CARRIER, INC.DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: Thismatter was heard before me in Springfield, Missouri, onMarch 24, 1981, upon the General Counsel's complaintwhich alleged that the Respondent has refused to bargainwith the Charging Party in violation of Section 8(a)(5) ofthe National Labor Relations Act, as amended, 29 U.S.C.§151, et seq.The General Counsel alleges that the Respondent's ob-ligation to bargain arises from the fact that it is a succes-sor to Tri-State Explosives, Inc., (herein Tri-State),353 DECISIONS OF NATIONAL LABOR RELATIONS BO)ARDwhich in turn was a successor to Pilshaw ExplosivesCo., Inc. (herein Pilshaw). Both had recognized theCharging Party as the representative of employees in anappropriate bargaining unit and both executed collective-bargaining agreements with the Charging Party.The Respondent generally denied that it has commit-ted any unfair labor practice, and specifically contendsthat it is not a successor to Tri-State- therefore not ob-ligated to bargain with the Charging Party. In addition,the Respondent contends that the bargaining unit allegedby the General Counsel, and the one for which Tri-Stateand Pilshaw recognized the Charging Party, is not ap-propriate. The scope of the bargaining unit is limited toemployees at the Respondent's Greenfield, Missouri, fa-cility whereas the Respondent contends that the only ap-propriate unit would include employees at the Green-wood, Missouri, facility as well.Upon the record as a whole, including my observationof the witnesses, briefs, and arguments of counsel, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS oF LAWI. JURISI)ICTIONThe Respondent is a Missouri corporation engaged inthe business of storage and transportation of explosives.The Respondent commenced operations on June 16,1980, pursuant to a contract with E. I. DuPont de Ne-mours, Inc. (herein DuPont), to furnish labor for the de-livery of DuPont products. Based on projections, the Re-spondent will, as a link in the interstate transportationcommodities, annually derive gross revenues in excess of$50,000, and annually provide services in excess of$50,000 to DuPont. The Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE I.ABOR ORGANIZATION INVOI.VEDThe Charging Party, Teamsters Local Union No. 245,affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America(herein the Union), is admitted to be, and I find is, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALEGED UNFAIR l.ABOR PRACTICESA. The FactsThe material facts are substantially undisputed, theparties differing only on the ultimate conclusions to bedrawn from them. For some years Pilshaw had been adistributor of DuPont explosives in western Missouri,Kansas, parts of Oklahoma, and Arkansas. Pilshaw oper-ated two facilities, the principal of which was at Green-field, Missouri, in the southwestern part of the State. Thesecond and much smaller facility was in Greenwood,about 130 miles north and near Kansas City. Finally, Pil-shaw had an office in Overland Park, Kansas, a suburbof Kansas City. In its capacity as a distributor of DuPontexplosives and related materials, Pilshaw hired salesmen,office clerical employees, truckdrivers to make deliv-eries, and, at the Greenfield facility, employees to runthe mixing plant where ammonium nitrate and fuel oil(anfo) were mixed to form a blasting substance. At eachfacility were magazines (warehouses built specifically tostore explosives), an office trailer, and at Greenfield agarage of some variety.Operating out of the Greenfield facility were the trac-tor-trailers as well as straight trucks. Only straight truckswere used at Greenwood. Although somewhat unclearfrom the record, at the time of Pilshaw it appears therewere 10 trucks and drivers stationed at Greenfield, in-cluding a lead driver, along with 3 employees in themixing plant, and at Greenwood there were 3 drivers. Atboth facilities there was supervision and a small officestaff.In early 1978 the Union began an organizing campaignamong the Greenfield employees which culminated incertification of the Union in the following unit:All full time and regular part time truck drivers,warehousemen, mechanics and production employ-ees employed at the Company's facility located inGreenfield, Missouri, the only facility herein, butexcluding all sales employees, clerical employees,guards, supervisors, and professional employees asdefined in the Act, and all other employees.Pilshaw and the Union negotiated and executed a col-lective-bargaining agreement effective September 1,1978, to expire August 31, 1981. In late 1979 Pilshawceased doing business. DuPont bought Pilshaw's equip-ment and buildings and then leased them to Tri-State;and Tri-State then became the DuPont distributor oper-ating out of the Greenfield and Greenwood facilities.James Cox, who since 1966 had been the Greenwoodbranch manager for Pilshaw, became the magazinekeeper at Greenwood and secretary of Tri-State. Thepresident, and apparently principal owner of Tri-State,was David Bumgardner, who also owned and operated aDuPont explosive distributorship in Little Rock, Arkan-sas.Following this change, the Union demanded that Tri-State recognize it as the exclusive collective-bargainingrepresentative of the Greenfield unit, which Tri-State didon November 20, 1979. Tri-State and the Union executeda collective-bargaining agreement on April 15, 1980.Among other things, it contained a union-shop clauseand a provision for dues checkoff.In May 1980, Bumgardner determined to give up theGreenfield/Greenwood distributorship. Around the firstof June, Cox was contacted by officials of DuPont to as-certain whether he would be interested in forming acompany to provide labor for distributing DuPont explo-sive products in the same general area where Tri-Statehad operated. That is, Cox was informed by officials ofDuPont that they were not interested in having anotherdistributorship arrangement. Rather DuPont would un-dertake all other aspects leaving only the matter of laborinvolved in receiving, warehousing, and distributing theproducts to DuPont customers. Cox agreed and on orabout June 16, 1980, began doing business as ContractCarrier, Inc.; with he and his wife as part owners of theRespondent, and himself as the chief operating officer.354 CONTRACT CARRIER. INC.Unlike Tri-State, the Respondent does not lease any ofthe equipment from DuPont, although it has some re-sponsibility for maintenance of the trucks.According to Cox's testimony, while DuPont ownedthe magazines, Pilshaw owned the trucks and the mixingplant. When Pilshaw went out of business, DuPontbought the trucks and mixing plant and leased the build-ing and equipment to Tri-State.Cox testified that, after beginning business as ContractCarrier, he hired five truckdrivers, four of whom hadpreviously been employees of Tri-State, to work out ofthe Greenfield facility. Others were hired for Green-wood, one of whom had been hired for Greenfield thentransferred to Greenwood.The business of the Respondent, as Cox testified, "Wesupply the labor for the services of taking care of themagazines and shipping and receiving and making deliv-eries to DuPont customers." Or, as he told the formerTri-State employees he hired, "they would be makingdeliveries, driving the vehicles as they had before, load-ing and unloading the trucks, doing some maintenanceon their own trucks, and doing whatever was needed tobe done around the magazine area to get the workdone."The Respondent does not supply labor for the mixingplant. DuPont determines, through some arrangementwith Gulf Oil Company at a nearby Kansas facility, tohave anfo mixed and bagged there. When anfo is deliv-ered to the DuPont customers, the Respondent's driverspick it up at the Gulf facility.Otherwise, truckdrivers at the Greenfield facility doessentially the same work they had in the past, deliveringDuPont explosives and related products to DuPont cus-tomers in western Missouri, Kansas, and parts of Oklaho-ma, and Arkansas. However, three customers of Tri-State, which together accounted for about 29 percent ofTri-State's business, are not serviced by the Respondent.As with Tri-State, and Pilshaw before it, where the de-livery requires the use of a tractor and trailer, the deliv-ery is made from the Greenfield facility. Use of theGreenwood facility is limited to customers in and aroundthe Kansas City and northern Missouri areas where theloads do not require the use of a tractor and trailer.There has been some limited interchange of employeesbetween the Greenfield and Greenwood facilities. As in-dicated, one employee was hired to work at Greenfieldbut after about 3 weeks was moved to Greenwood,where he had previously been employed by Tri-State.Two employees who normally work at Greenfield havespent some time working out of the Greenwood facility.There is no evidence of whether or not during the exist-ence of Pilshaw and Tri-State employees ever were in-terchanged between the facilities for short periods.By the time Tri-State went out of business, apparentlythere were two employees in the mixing plant operatingthe bagging machine, the other having voluntarily beenlaid off some few months previously. There is no indica-tion in the record whether and to what extent theamount of mixing and bagging done by Tri-State hadbeen reduced or to what extent the delivery of anfo toDuPont customers involved making pickups at the Gulffacility.B. ,Inaulvsi and Concluding Finding,1. The successorshipIt is well settled that where one employer becomes thesuccessor to another, that employer is required by Sec-tion 8(a)(5) of the Act to assume the duty to bargainwith the exclusive representative of the predecessor'semployees in an appropriate bargaining unit. Y.L.R.B. v.Burns International Security Services. Inc., 406 U.S. 272(1972). The question is whether the Respondent is thesuccessor to Tri-State. I find it is.As the Board recently said. "... in determiningsuccessorship, the keynote is whether there is substantialcontinuity of the employing industry." Saks & Companvd/b/a Saks Fifth Avenue, 247 NLRB 1047, 1150 (1980).Analysis of this in turn requires consideration both of thework done and the work force doing it.The work being done is that of distributing DuPontexplosives to various customers in portions of a four-state area. Although some customers may have changed(a common event in business), the basic work is thesame. DuPont explosives are delivered to the Respond-ent's facilities for storage and subsequently loaded on thesame DuPont trucks which had been used by Tri-Stateto deliver the same type of product to the same type ofcustomers in the same fashion.The only significant difference in the Respondent's op-eration from that of Tri-State or Pilshaw is that anfo isno longer mixed at the Greenfield plant. The fact thatDuPont may have decided to cease mixing anfo at thisfacility and purchase mixed and (sometimes) bagged anfofrom Gulf does not change the basic nature of the busi-ness.And, the work is substantially the same as had beenemployed by Tri-State. All but one of the truckdriversnow employed by the Respondent at the Greenfield fa-cility were employed by Tri-State. The four were mem-bers of the Union and, pursuant to the dues checkoff,were current in their dues through June 1980, the monthin which the Respondent began operations and in whichsome of these employees were hired. According to Cox,Tri-State had seven truckdrivers (one of whom is nowthe Greenfield manager), 2 mechanics, and three mixplant employees. The dues checkoff for June shows aunit complement of 10 which would break down to Ileadman, 6 drivers, I mechanic, and 2 mix plant employ-ees. Whichever, it appears that there are now fewertruckdrivers working for the Respondent out of theGreenfield facility than had worked for Tri-State. Never-theless, it is clear that the bargaining unit is substantiallyidentical and that those who do work for the Respond-ent are doing precisely the same work as they had donefor Tri-State, using the same equipment. In short, there issubstantial continuity of the work force.Even though there have been some minor changes inthe precise employee complement and the customersserviced, neither is greater than might reasonably be ex-pected had there been no change in the employer.Finally, a majority of those in the bargaining unit asnow composed were members of the Union, and therewas no apparent hiatus in the work being done. These355 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDfactors, along with those noted above convince me thatthe Respondent is Tri-State's successor. Mondovi FoodsCorporation, 235 NLRB 1080 (1978).I conclude that there is substantial continuity of theemploying industry and that the Respondent is the suc-cessor to Tri-State. The Respondent is therefore obligat-ed to recognize and bargain with the Union as the exclu-sive collective-bargaining representative of the Respond-ent's employees in the unit described above.2. The bargaining unitThe Respondent contends that, nevertheless, the scopeof the bargaining unit has substantially changed, makingthe only appropriate unit that of a multifacility. Since theGeneral Counsel failed to establish that the Union repre-sents a majority of all employees of both the Greenwoodand Greenfield facilities, Respondent cannot be orderedto bargain with the Union.It is noted first that a single-plant unit is presumptivelyappropriate notwithstanding that a multiplant unit mightalso be appropriate. E.g., Wescom, Inc., 230 NLRB 1159(1977). The Respondent has the burden of rebutting thispresumption. Here, there is insubstantial evidence to sup-port the conclusion that the single-plant unit is not ap-propriate.While there is some evidence of limited interchange ofemployees between the two facilities, the extent of theinterchange is not well defined and appears to be ad hocand sporadic. As the General Counsel notes, inasmuch asthese facilities are 130 miles apart, it is impracticable tohave any real interchange of employees on any kind of aregular basis. Where an employee for some particularreason must work at other than his normal facility, spe-cial arrangements have to be made. While Cox has gen-eral management authority over both facilities, there isan individual in charge of day-to-day supervision atGreenfield.On the other hand, there is a Board certification andhistory of collective bargaining in the single-plant unit,both significant factors. Cf. Amax Coal Company, 243NLRB 571 (1979). I therefore conclude that the Re-spondent has not overcome the presumption that the unitdescribed above is appropriate.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice found above, occurring inconnection with the Respondent's operation, has a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tends to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. REMEDYHaving concluded that the Respondent has engaged inthe unfair labor practice described above, I shall recom-mend that it cease and desist therefrom, and that it be or-dered to recognize and bargain with the Union as the ex-clusive collective-bargaining representative of the em-ployees in the appropriate bargaining unit.Upon the foregoing findings of fact, conclusions oflaw, and the entire record of this matter, and pursuant tothe provisions of Section 10(c) of the Act, I hereby issuethe following recommended:ORDER'The Respondent, Contract Carrier, Inc., Greenfield,Missouri, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Teamsters Local Union No. 245, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, by failingto recognize or bargain with the Union as the exclusiverepresentative of its employees in the following appropri-ate unit:All full time and regular part time truck drivers,warehousemen, mechanics and production employ-ees employed at the Company's facility located inGreenfield, Missouri, the only facility herein, butexcluding all sales employees, clerical employees,guards, supervisors, and professional employees asdefined in the Act and all other employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all em-ployees in the aforesaid appropriate unit, with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at its Greenfield, Missouri, facility copies ofthe attached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 17, after being duly signed by the Respondent'srepresentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."356